Citation Nr: 1816250	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-29 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for major depressive disorder.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3. Whether clear and unmistakable error (CUE) occurred when service connection for anxiety reaction was denied in a December 3, 1974 rating decision.


ATTORNEY FOR THE BOARD

L. Connor, Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This case was most recently before the Board in November 2016 when it was remanded for additional development.  It has returned for adjudication.  With respect to the claim adjudicated herein, the Board finds that there has been substantial compliance with the November 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for major depressive disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not specifically set forth the RO's errors of fact or law, the legal and factual basis for the claimed errors, and why the result in the December 3, 1974 rating decision would have been manifestly different but for the alleged errors.


CONCLUSION OF LAW

The pleading requirements for a motion for revision of a decision based on CUE have not been met.  38 U.S.C. § 7111 (2012); 38 C.F.R. § 20.1404(b) (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has interpreted the Veterans Claims Assistance Act of 2000 (VCAA) as having no application to CUE claims.  See Juarez v. Principi, 16 Vet. App. 518, 520-21 (2002); Parker v. Principi, 15 Vet. App. 407, 412 (2002) (holding VCAA inapplicable to claim that RO decision contained CUE); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc) (holding that a CUE motion is not a claim for benefits and that the VCAA definition of claimant cannot encompass a person seeking revision of a final decision based on CUE).

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied"; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

The Veteran contends that the December 3, 1974 denial of his claim for service connection for anxiety reaction constituted CUE because that rating decision failed to find that his psychiatric problems were related to service despite the fact that he sought treatment within 2 months of service discharge for depression without any intervening events.  The Veteran further provided lay statements and a private medical opinion linking his depression to service.

The moving party in this case has filed his motion pro se.  Although CUE motions must be pled specifically, a pro se motion must be read sympathetically, notwithstanding the specific pleading requirements set for in regulation.  See Bowen v. Shinseki, 25 Vet. App. 250, 254 (2012).  Further, the "manifestly changed outcome" pleading requirement may be inferred from pro se pleadings, even though not explicitly stated.  See Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006).

A sympathetic reading of a CUE motion can fill in details where the theory is not fully fleshed out, but it cannot supply a theory that is absent.  Acciola v. Peake, 22 Vet. App. 320, 326-27 (2008).

The Board finds that even with a sympathetic reading of the pleadings, the Veteran does not adequately identify an error of fact or law that would allow the Board to discern the theory being advanced without formulating one on its own.  Although the Veteran indicated that he was diagnosed with depression within 2 months of service discharge, the medical records show a diagnosis of "anxiety reaction" related to the Veteran's March 1974 treatment.  The Veteran has not pointed to any evidence existing at the time of the December 1974 decision that undoubtedly would have changed the outcome of his claim.  Rather, his current claim is based in disagreement with how the RO evaluated the evidence, which is inadequate grounds for a finding of CUE.  Additionally, as noted above, the more recently obtained lay and medical evidence is not for consideration in a CUE analysis.  See Damrel, 6 Vet. App. at 245.  The proper remedy for the Board, when confronted with an inadequately pled CUE claim, whether that claim collaterally attacks a Board decision or an RO decision, is to dismiss that challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).    

Accordingly, the motion to reverse or revise the final December 3, 1974 rating decision that denied the claim for entitlement to service connection for anxiety reaction is dismissed without prejudice.  


ORDER

The motion to revise the final December 3, 1974 rating decision that denied the claim for entitlement to service connection anxiety reaction on the basis of CUE is dismissed without prejudice.


REMAND

Although the Board regrets further delay, an additional remand is required before the Veteran's remaining claims can be adjudicated.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Veteran provided a December 2010 private medical opinion finding a nexus between his currently diagnosed major depressive disorder and his active service.  However, Dr. M.F. incorrectly stated that the Veteran was diagnosed with severe major depressive disorder within 12 months of service discharge.  A review of the Veteran's treatment records show that while he was treated for reports of being nervous and unable to sleep in March 1974, he was diagnosed with anxiety reaction, not major depressive disorder.  As Dr. M.F.'s December 2010 opinion is based on an inadequate factual premise, it is afforded limited probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Veteran has not been afforded a VA mental disorders examination.  As there is evidence of a current diagnosis of major depressive disorder and medical evidence suggesting that the condition may be related to service, the Board finds a VA medical examination is required.  Prior to any examination, up-to-date VA treatment records should be obtained.  

Further, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the above claim being remanded.  As the Veteran does not currently meet the schedular rating required for TDIU under 38 C.F.R. § 4.16(a), the outcome of the above claim will impact the Veteran's TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any updated treatment records pertinent to the claims on appeal.  

2. Then, schedule the Veteran for a VA mental disorders examination to determine the nature and etiology of any psychiatric disorders diagnosed during the appeal period (from January 2009).  All indicated tests and studies should be performed.

The examiner should review the claims file and indicate such a review was completed in the examination report.  The examiner should respond to the following:

(a) Identify each acquired psychiatric disorder diagnosed during the appeal period (from January 2009), to include major depressive disorder.  

(b) For any disorder identified, is it at least as likely as not that the disorder was caused by, related to, aggravated by (i.e. worsened), or otherwise etiologically the result of the Veteran's service?  The examiner should address all disorders indicated, including major depressive disorder.

The examiner should comment on the January 2009 opinion and December 2010 addendum opinion from Dr. M.F. 

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3. Thereafter, the RO/AMC should readjudicate the Veteran's claims, to include entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


